Citation Nr: 1117546	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  10-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a right wrist injury.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for right leg muscle loss as secondary to a low back disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1970 to March 1972. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the issues of service connection currently on appeal.  

As support for his claim, the Veteran and a friend provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain VA and private treatment records that may pertain to the alleged disabilities currently on appeal.  As such, the Veteran testified during a January 2011 videoconference hearing that he received private treatment for bilateral hearing loss, bilateral tinnitus, and PTSD in the 1980s.  Thus, if any such medical records showing treatment for these disabilities exist from this time period, they should be obtained and associated with the claims file.  The Board notes that, while the Veteran testified that his private treatment records concerning bilateral hearing loss and tinnitus no longer exist, the AOJ should still make a request to ascertain whether these records have been stored or destroyed, and try to obtain these records should they still exist.

The Veteran also testified during the January 2011 videoconference hearing that he continues to receive treatment from private physicians for his residuals of a right wrist injury, bilateral hearing loss, bilateral tinnitus, low back disorder, and right leg muscle loss.  The Veteran additionally specified that he receives treatment for his low back disorder and right leg muscle loss from Ochsner.  All these records also may pertain to his claim for service connection, and should be obtained as well.

A remand is additionally necessary to obtain VA treatment records concerning the disabilities currently on appeal.  In this regard, the Veteran testified during the January 2011 videoconference hearing that he receives treatment from the VA medical center (VAMC) for his PTSD.  He stated that he attends therapy at the VA clinic in St. John.  However, a review of the claims file shows no such records have been associated with the claims file.  No treatment records from the VA clinic in St. John have been obtained or associated with the claims file.  

In all regards, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As already mentioned, because any record of treatment for the disabilities currently on appeal may be relevant to the Veteran's claim for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, a remand is necessary to attempt to verify the in-service stressor the Veteran has provided in connection with his PTSD claim.  In this regard, if VA determines the Veteran did not engage in combat with the enemy, or that his alleged stressor does not involve combat, his lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, corroboration of every detail of a claimed stressor, including his personal participation, is not required; rather, he only needs to offer independent evidence of a stressful event that is sufficient to imply his personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

In this case, the Veteran alleges that, while in service, he participated in training exercises in the desert, and had a near-accident in which he almost ran over Army personnel with a tank during one such practice at night.  He also reported feeling stress about the possibility of being sent to the Republic of Vietnam during his period of service.  See VA treatment record dated in January 2008 and videoconference hearing transcript dated in January 2011.  

Finally, VA examinations must be provided to determine the nature and etiology of the alleged disabilities on appeal.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Further, secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to the Veteran's low back disorder and right leg muscle loss, he has testified that he injured his back during service, and that his right leg muscle loss is secondary to his back disorder.  He also has submitted a statement from a private physician, Q. Huynh, Ac. A., dated in August 2009, indicating that he suffers from nerve and muscle damage to his lower back and right leg.

With regard to his bilateral hearing loss and tinnitus, the Veteran testified during the January 2011 videoconference hearing that he was exposed to acoustic trauma during service, and began experiencing ringing in his ears during service.  He also has submitted evidence showing a current diagnosis of bilateral hearing loss.

In reference to his claim for service connection for PTSD, the Veteran must be scheduled for a VA examination by a VA psychiatrist to obtain a medical opinion concerning the etiology of any current psychiatric disorder, to include PTSD, on the basis of in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must have the Veteran examined for a medical opinion when necessary to decide a claim).  In this regard, the Board acknowledges that, on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking further development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

In the case at hand, as discussed above, the Veteran has alleged a stressor of engaging in training exercises in the desert during service, and almost running over Army personnel with a tank during one such practice at night.  He also reported feeling stress about the possibility of being sent to the Republic of Vietnam during his period of service.  See VA treatment record dated in January 2008 and videoconference hearing transcript dated in January 2011.  It is unclear, however, whether the near-accident that allegedly occurred during training and the fear of serving in the Republic of Vietnam during the Vietnam War can be interpreted to be related to "fear of hostile military or terrorist activity," as contemplated by the amended regulation.  Thus, in light of the amended PTSD regulation, the VA examiner should determine whether the claimed stressors are adequate to support a diagnosis of PTSD, and if so, whether the Veteran's alleged PTSD symptoms are related to the claimed stressors.

Finally, with respect for the Veteran's residuals of a right wrist injury, he should be scheduled for a VA examination to obtain a medical opinion concerning his pre-existing residuals of a right wrist disorder to determine whether any such residual was aggravated by service.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this regard, for purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Concerning this, no medical opinion regarding the issue of aggravation of the Veteran's right wrist disorder has been obtained.  Specifically, the Veteran received treatment for limitation of motion in his right wrist several times during military service.  He indicated in September 1970 that his right wrist was broken in 1966, prior to service, and that he had experienced limitation of motion in his right wrist for six years, although it was not noted as a pre-existing disorder.  An X-ray taken of the right wrist in September 1970 indicated degenerative changes of joint in the right wrist.  The Veteran also testified during the January 2011 videoconference hearing that he continues to receive treatment from private physicians for his right wrist.  Additionally, a statement by a private physician, Q. Huynh, Ac. A., dated in August 2009, included an opinion that the Veteran's pre-existing right wrist disability was aggravated by his military service.  However, the Veteran has never been afforded a VA examination to determine the nature and severity of his right wrist disability, and whether it was aggravated by service.  Thus, a VA examination and opinion are needed to determine the nature of any existing right wrist disability and whether any such disability represents aggravation beyond natural progression of a pre-existing disorder that was present before his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's PTSD or any other psychiatric disorder from the VA clinic in St. John.  Also obtain from the appropriate VAMC relevant medical treatment records for PTSD or any other psychiatric disorder dated from February 2008 to the present.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  The AOJ also should request that the Veteran submit authorizations to release private treatment records he received for his bilateral hearing loss, tinnitus, and PTSD in the 1980s, or submit any such private treatment records that are in his possession.  

Additionally, a request should be made to the Veteran to submit authorizations to release private treatment records he currently receives for residuals of a right wrist injury, low back disorder, right leg muscle loss, bilateral hearing loss, and tinnitus, including any private treatment records located at Ochsner for the Veteran's alleged low back disorder and right leg muscle loss.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Request from the Veteran information regarding the unit in which he served during his period of service and details of his in-service stressor, including a time period of when it occurred.  Specifically, he alleged that he participated in training exercises in the desert, and had a near-accident in which he almost ran over Army personnel with a tank during one such practice at night.  He also reported feeling stress about the possibility of being sent to the Republic of Vietnam during his period of service.  Take appropriate action to request a search of unit records for the unit of the U.S. Army in which the Veteran served to determine whether the Veteran's alleged in-service stressor occurred.  A copy of the Veteran's SPRs, with his description of the incidents, should be forwarded to U.S. Army and Joint Services Records Research Center (JSRRC), along with the request.

4.  After completion of the above, arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature, severity, and etiology of any current residuals of a right wrist disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have any residuals from a right wrist injury that occurred prior to his entry into service?

(b)  If so, is the Veteran's current residuals of a right wrist injury the result of a permanent increase in severity of his pre-existing right wrist injury during his military service?

(c)  Or, is it at least as likely as not that the Veteran's current right wrist disorder is the direct result of his military service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

5.  Also arrange for the Veteran to undergo a VA orthopedic examination by an appropriate specialist to determine the nature and extent of his low back disorder and the etiology of any such disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has a low back disorder, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) incurred in or aggravated by service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

6.  Then arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current right leg muscle loss.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of manifestation of all symptomatology associated with any muscle loss in the right leg.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have any right leg muscle loss or a muscle-related disorder in the right leg?

(b)  If so, is any such disorder at least likely as not proximately due to, or the result of, his low back disorder?

(c)  Alternatively, if the VA examiner finds that the Veteran's right leg muscle loss or right leg muscle-related disorder is not due to his low back disorder, the VA examiner is requested to state whether any such disorder is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his low back disorder?  

(d)  Or, is it at least as likely as not the Veteran's right leg muscle loss or any such related disability otherwise was caused or aggravated by his military service?

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

7.  Also arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of his bilateral hearing loss and bilateral tinnitus, if any, and if the Veteran is found to have bilateral hearing loss and bilateral tinnitus, the etiology of the disabilities.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation, particularly an audiogram for both ears.  The results of the audiograms should be specifically indicated.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has hearing loss in either ear, and whether he currently has tinnitus in either ear, and if so, whether it is at least as likely as not (50 percent or more probable) the hearing loss and/or tinnitus is associated with service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

8.  Also schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and etiology of any PTSD or other psychiatric disorder present.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.

The examination should include any diagnostic testing or evaluation deemed necessary.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran have PTSD?

(b)  If he has PTSD, specifically state whether or not his claimed stressor (a near-accident of running over Army personnel with a tank during a training exercise at night, with the fear of being sent to the Republic of Vietnam) is related to the Veteran's fear of hostile military or terrorist activity (in other words, please confirm whether or not the claimed stressor is adequate to support a diagnosis of PTSD).

(c)	 If the claimed stressor is adequate to support a diagnosis of PTSD, is it at least as likely as not (meaning 50 percent or more probable) that the Veteran's PTSD is related to the alleged stressor(s) discussed above?

(d)	 If a diagnosis of a psychiatric disorder other than PTSD is made, the examiner should render an opinion as to whether it is at least likely as not (meaning 50 percent or more probable) that the Veteran has a permanent, chronic psychiatric disorder caused by or related to his military service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

9.  Readjudicate the Veteran's claim for service connection for a low back disorder, claim for service connection for right leg muscle loss as secondary to a low back disorder, claim for service connection for bilateral hearing loss, claim for service connection for bilateral tinnitus, and claim for service connection for PTSD in light of the VA examinations provided and any additional evidence received since the December 2009 statement of the case (SOC).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


